—Appeal by the defendant from a judgment of the Supreme Court, Kings County *324(Ferdinand, J.), rendered December 12, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the trial court’s failure to dismiss a sworn juror was not an improvident exercise of discretion where the juror was questioned by the court and she stated that she would be able to deliberate in an impartial manner (see, People v Graham, 117 AD2d 832, 834-835).
The challenged conduct by the prosecutor does not warrant reversal.
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Sullivan, Copertino and Joy, JJ., concur.